KLEES, Judge.
Mr. Blanque originally appealed the trial court’s judgment on his Rule for Reduction in Child Support. We remanded the matter because, in the absence of written or oral reasons stating why the trial court had deviated from the statutory guidelines of R.S. 9:315.14, we were unable to determine whether the trial court had abused its discretion in setting child support. 617 So.2d 11.
On remand, the trial judge gave written reasons for judgment stating that, although she no longer had her notes from the proceeding, she did recall that her decision was based upon two factors: (1) Mr. Blanque’s income was greater than that asserted by him at trial, and his testimony in that regard was discredited; and (2) Jennifer Blanque is a severely disabled child with extraordinary needs not contemplated by the child support guidelines.
In view of these reasons, we cannot say that the trial court abused its discretion in deviating from the guidelines to award child support of $750.00 per month for Jennifer. We therefore affirm the judgment of the trial court.

JUDGMENT AFFIRMED